DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 30, 2020 and September 28, 2020 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites the size of an image plane of the lens system to be greater than a “threshold”, but fails to provide a value for or define a threshold.  Therefore, the claim is indefinite.
Claims 2-20 are rejected for the reasons as set forth above as they inherit all of the limitations of the claim from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 14-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata et al (U.S. Patent Publication 2017/0261728).
With regard to independent claim 1, Shibata et al teaches a lens system (page 1, paragraph [0001]) comprising a first lens group (Figure 1, element G1), a second lens group (Figure 1, element G2), a third lens group (Figure 1, element G3), a fourth lens group (Figure 1, 2/(fw·ft)1/2 ≤ b, c ≤ f3/(fw·ft)1/2 ≤ d, e ≤ f4/(fw·ft)1/2 ≤ f, as defined (page 44, Table 1, wherein f2/(fw·ft)1/2 = -0.41; f3/(fw·ft)1/2 = 0.92 and f4/(fw·ft)1/2 = 0.93).
With regard to dependent claim 3, Shibata et al teaches all of he claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens system wherein the first lens group has positive refractive power (page 43, paragraph [0820], line 4), the second lens group has negative refractive power (page 43, paragraph [0820], line 5), the third lens group has positive refractive power (page 43, paragraph [0820], line 6), the fourth lens group has positive refractive power (page 43, paragraph [0820], line 7), and the fifth lens group has positive refractive power (page 43, paragraph [0820], line 8).
With regard to dependent claim 4, Shibata et al teaches all of he claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens system wherein the first lens group includes a first meniscus lens having negative refractive power (page 43, paragraph [0822], lines 2-3 and Figure 1, element L11), a biconvex lens having positive refractive power (page 43, paragraph [0822], lines 3-4 and Figure 1, element L12), and a second meniscus lens having positive refractive power (page 43, paragraph [0822], lines 4-5 and Figure 1, element L13) in sequence from the object side to the image side along the optical axis of the lens system, each of the first meniscus lens and the 
With regard to dependent claim 14, Shibata et al teaches all of he claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens system wherein lenses in the lens system are spherical lenses (page 43, Table 1, data for lenses L11, L12, L13, L22, L23, L32, L33, L34, L35, L36, L41, L42, L51 and L54 and page 157, paragraph [1683], lines 1-4).
With regard to dependent claim 15, Shibata et al teaches all of he claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens system wherein the lens system includes at least one aspherical lens (page 43, Table 1, data for lenses L21, L24, L31 and L52 and page 157, paragraph [1683], lines 1-4).
With regard to dependent claim 16, Shibata et al teaches all of he claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens system further comprising an aperture stop between the second lens group and the third lens group (Figure 1, element S).
With regard to dependent claim 17, Shibata et al teaches all of he claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens system wherein a size of an image plane of the lens system based on the first lens group, the second lens group, the third lens group, the fourth lens group, and the fifth lens group is greater than a threshold (as best understood by the examiner, page 44, Table 1).
With regard to dependent claim 19, Shibata et al teaches all of he claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches 
With regard to dependent claim 20, Shibata et al teaches all of he claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches an imaging device (page 1, paragraph [0002]) comprising such a lens system.

Claims 1, 3, 5, 14-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Souma (U.S. Patent Publication 2015/0085153).
With regard to independent claim 1, Souma teaches a lens system (page 1, paragraph [0003]) comprising a first lens group (Figure 1, element Gr1), a second lens group (Figure 1, element Gr2), a third lens group (Figure 1, element Gr3), a fourth lens group (Figure 1, element Gr4), and a fifth lens group (Figure 1, element Gr5) in sequence from an object side to an image side along an optical axis of the lens system, wherein: at least one of the first lens group, the second lens group, the third lens group, the fourth lens group, and the fifth lens group is adjustable along the optical axis of the lens system to adjust a focal length of the lens system (page 1, paragraph [0025] (bridging page 2), lines 11-15 and Figure 1); and the lens system satisfies a ≤ f2/(fw·ft)1/2 ≤ b, c ≤ f3/(fw·ft)1/2 ≤ d, e ≤ f4/(fw·ft)1/2 ≤ f, as defined (page 44, Table 1, wherein f2/(fw·ft)1/2 = -0.58; f3/(fw·ft)1/2 = 0.60 and f4/(fw·ft)1/2 = 2.05).
With regard to dependent claim 3, Souma teaches all of he claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens system wherein the first lens group has positive refractive power (page 1, paragraph [0025], lines 5-6), the second lens group has negative refractive power (page 1, paragraph [0025], lines 6-7), the third lens group has positive refractive power (page 1, paragraph [0025], 
With regard to dependent claim 5, Souma teaches all of he claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens system wherein the second lens group includes a first lens having negative refractive power, a biconcave lens having negative refractive power, and a second lens having positive refractive power in sequence from the object side to the image side along the optical axis of the lens system, the first lens being with a concave surface toward the image side of the lens system, the second lens being with a convex surface toward the object side of the lens system (page 6, paragraph [0093], lines 6-9).
With regard to dependent claim 14, Souma teaches all of he claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens system wherein lenses in the lens system are spherical lenses (page 7, paragraph [0107], Example 1, data for lenses defined by surface numbers 1/2, 2/3, 4/5, 6/7, 7/8, 12/13,13/14 and 17/18).
With regard to dependent claim 15, Souma teaches all of he claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens system wherein the lens system includes at least one aspherical lens (page 7, paragraph [0107], Example 1, data for lenses defined by surface numbers 10/11 and 15/16).
With regard to dependent claim 16, Souma teaches all of he claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens system further comprising an aperture stop between the second lens group and the third lens group (Figure 1, element ST).

With regard to dependent claim 19, Souma teaches all of he claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens system wherein the second lens group[s] and the fourth lens group are adjustable along the optical axis of the lens system to adjust the focal length of the lens system (page 6, paragraph [0097]).
With regard to dependent claim 20, Souma teaches all of he claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches an imaging device (page 5, paragraph [0082]) comprising such a lens system.

Claims 1, 3, 5, 11, 14-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obama et al (U.S. Patent Publication 2017/0115472).
With regard to independent claim 1, Obama et al teaches a lens system (page 1, paragraph [0006]) comprising a first lens group (Figure 1, element G1), a second lens group (Figure 1, element G2), a third lens group (Figure 1, element G3), a fourth lens group (Figure 1, element G4), and a fifth lens group (Figure 1, element G5) in sequence from an object side to an image side along an optical axis of the lens system, wherein: at least one of the first lens group, the second lens group, the third lens group, the fourth lens group, and the fifth lens group is adjustable along the optical axis of the lens system to adjust a focal length of the lens system 2/(fw·ft)1/2 ≤ b, c ≤ f3/(fw·ft)1/2 ≤ d, e ≤ f4/(fw·ft)1/2 ≤ f, as defined (page 19, Table 1, wherein f2/(fw·ft)1/2 = -0.47; f3/(fw·ft)1/2 = 2.23 and f4/(fw·ft)1/2 = 1.29).
With regard to dependent claim 3, Obama et al teaches all of he claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens system wherein the first lens group has positive refractive power (page 18, paragraph [0351], lines 5-6), the second lens group has negative refractive power (page 18, paragraph [0351], lines 6-7), the third lens group has positive refractive power (page 18, paragraph [0351], lines 7-8), the fourth lens group has positive refractive power (page 18, paragraph [0351], lines 8-9), and the fifth lens group has positive refractive power (page 18, paragraph [0351], lines 9-10).
With regard to dependent claim 5, Obama et al teaches all of he claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens system wherein the second lens group includes a first lens having negative refractive power, a biconcave lens having negative refractive power, and a second lens having positive refractive power in sequence from the object side to the image side along the optical axis of the lens system, the first lens being with a concave surface toward the image side of the lens system, the second lens being with a convex surface toward the object side of the lens system (page 7, paragraph [0129], lines 9-13).
With regard to dependent claim 11, Obama et al teaches all of he claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens system wherein the fourth lens group includes a first biconvex lens having positive refractive power (Figure 1, element L42 and page 7, paragraph [0129], lines 18-19) and 
With regard to dependent claim 14, Obama et al teaches all of he claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens system wherein lenses in the lens system are spherical lenses (page 19, paragraph [0362], Table 1, data for lenses defined by surface numbers 1/2, 2/3, 4/5, 7/8, 9/10, 11/12, 16/17, 17/18, 19/20, 22/23 and 24/25).
With regard to dependent claim 15, Obama et al teaches all of he claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens system wherein the lens system includes at least one aspherical lens (page 19, paragraph [0362], Table 1, data for lenses defined by surface numbers 6/7, 13/14 and 20/21).
With regard to dependent claim 16, Obama et al teaches all of he claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens system further comprising an aperture stop between the second lens group and the third lens group (Figure 1, element S).
With regard to dependent claim 17, Obama et al teaches all of he claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens system wherein a size of an image plane of the lens system based on the first lens group, the second lens group, the third lens group, the fourth lens group, and the fifth lens group is greater than a threshold (as best understood by the examiner, page 19, Table 1 data).
With regard to dependent claim 19, Obama et al teaches all of he claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches 
With regard to dependent claim 20, Obama et al teaches all of he claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches an imaging device (page 1, paragraph [0002]) comprising such a lens system.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 14, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamazoe (U.S. Patent Publication 2019/0018221).
With regard to independent claim 1, Yamazoe teaches a lens system (page 1, paragraph [0002]) comprising a first lens group (Figure 1, element G1), a second lens group (Figure 1, element G2), a third lens group (Figure 1, element G3), a fourth lens group (Figure 1, element G4), and a fifth lens group (Figure 1, element G5) in sequence from an object side to an image side along an optical axis of the lens system, wherein: at least one of the first lens group, the second lens group, the third lens group, the fourth lens group, and the fifth lens group is adjustable along the optical axis of the lens system to adjust a focal length of the lens system (Figure 1); and the lens system satisfies a ≤ f2/(fw·ft)1/2 ≤ b, c ≤ f3/(fw·ft)1/2 ≤ d, e ≤ f4/(fw·ft)1/2 ≤ f, as defined (page 19, Table 1, wherein f2/(fw·ft)1/2 = -0.54; f3/(fw·ft)1/2 = 0.46 and f4/(fw·ft)1/2 = -0.85).

With regard to dependent claim 14, Yamazoe teaches all of he claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens system wherein lenses in the lens system are spherical lenses (page 3, paragraph [0055], lines 10-11).
With regard to dependent claim 15, Yamazoe teaches all of he claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens system wherein the lens system includes at least one aspherical lens (page 3, paragraph [0055], lines 10-11).
With regard to dependent claim 17, Yamazoe teaches all of he claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens system wherein a size of an image plane of the lens system based on the first lens group, the second lens group, the third lens group, the fourth lens group, and the fifth lens group is greater than a threshold (as best understood by the examiner, page 14, Table 1 data).
With regard to dependent claim 18, Yamazoe teaches all of he claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such 
With regard to dependent claim 19, Yamazoe teaches all of he claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens system wherein the second lens group[s] and the fourth lens group are adjustable along the optical axis of the lens system to adjust the focal length of the lens system (Figure 1).
With regard to dependent claim 20, Yamazoe teaches all of he claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches an imaging device (page 1, paragraph [0003]) comprising such a lens system.

Allowable Subject Matter
Claims 2, 6-10, 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a lens system comprising a first lens group, a second lens group, a third lens group, a fourth lens group, and a fifth lens group in sequence from an object side to an image side along an optical axis of the lens system, wherein: at least one of the first lens group, the second lens group, the third lens group, the fourth lens group, and the fifth lens group is adjustable along the optical axis of the lens system to adjust a 2/(fw·ft)1/2 ≤ b, c ≤ f3/(fw·ft)1/2 ≤ d, e ≤ f4/(fw·ft)1/2 ≤ f, as defined, the prior art fails to teach such a lens system: simultaneously satisfying the conditional expressions -1.33 ≤ f2/(fw·ft)1/2 ≤ -1.03, 1.56 ≤ f3/(fw·ft)1/2 ≤ 1.86, 1.21 ≤ f4/(fw·ft)1/2 ≤ 1.51, as defined and claimed in dependent claim 2; wherein the third lens group includes a first lens sub-group having positive refractive power, a second lens sub-group, and a third lens sub-group in sequence from the object side to the image side along the optical axis of the lens system, as claimed in dependent claim 6; the fourth lens sub-group includes a biconcave lens having negative refractive power and a second biconvex lens having positive refractive power that are cemented together in sequence from the object side to the image side along the optical axis of the lens system, as claimed in dependent claim 12; or wherein the fifth lens group includes a third meniscus lens having negative refractive power and a fourth meniscus lens having positive refractive power in sequence from the object side to the image side along the optical axis of the lens system, each of the third meniscus lens and the fourth meniscus lens being with a convex surface toward the object side of the lens system, as claimed in dependent claim 13.
Claims 7-10 are allowable for the reasons as set forth above as they inherit all of the limitations of the claim from which they depend.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iwashita et al (U.S. Patent Publication 2015/0124127) teaches a five-lens group zoom lens system.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872
24 June 2021